DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Procedural Summary
2.   This is responsive to the claims filed on 3/8/21.
3.   Claims 1 – 21 are pending.
4.  The drawings filed on 3/8/21 has been noted.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 3, 4, 7, 10, 11, 14, 17,18 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

7.	Claim 3 recites the limitation "the facial mask" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
8.	Claim 3 recites the limitation "the facial mask" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
9.	Claim 4 recites the limitation "the facial mask" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
10.	Claim 4 recites the limitation "the expanded facial mask" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
11.	Claim 7 recites the limitation "the facial mask" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
12.	Claim 10 recites the limitation "the facial mask" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
13.	Claim 10 recites the limitation "the facial mask" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
14.	Claim 11 recites the limitation "the facial mask" in lines 1 - 2.  There is insufficient antecedent basis for this limitation in the claim. 
15.	Claim 11 recites the limitation " the expanded facial mask" in lines 2.  There is insufficient antecedent basis for this limitation in the claim.
16.	Claim 14 recites the limitation "the facial mask" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
17.	Claim 17 recites the limitation "the facial mask" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
18.	Claim 17 recites the limitation "the facial mask" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
19.	Claim 18 recites the limitation "the facial mask" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
20.	Claim 18 recites the limitation "the expanded facial mask" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
21.	Claim 21 recites the limitation "the facial mask" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
22.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

23.	Claim(s) 1 – 4, 7 – 11, 14 – 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soukup (US 20200035064) and in view of Cho (US 20110069155).
24.	Regarding claims 1, 8 and 15, Soukup discloses a gaming machine (i.e. the electronic gaming machine described in paragraph 90) comprising (abstract and paragraph and FIG. 20): 
at least one image sensor (i.e. an IP camera 6 described in paragraph 89) configured to capture an image including a player area associated with the gaming machine (i.e. the predetermined area around a gaming machine described in paragraph 62) (paragraphs 62 and 89; paragraphs 62 and 89 teaches the biometric capture device (i.e. an IP camera 6 described in paragraph 89) may capture biometric data from a patron, such as a facial image, in the predetermined area around a gaming machine); 
and logic circuitry (i.e. the logic circuitry of a computer in the slot bank described in paragraph 80) in communication with the at least one image sensor (i.e. the camera described in paragraph 80), the logic circuitry configured to (paragraphs 62, 80 and 89): 
receive the captured image from the at least one image sensor (i.e. the camera described in paragraph 80) (paragraph 62, 80 and 89); 
detect any faces (i.e. the face(s) associated the facial image(s)) within the player image data (paragraph 62); 
in response to detecting a face of a player within the player image data, compare the detected face with a player database (i.e. the fast lookup biometric database and the historical biometric database described in paragraph 40) storing a plurality of player account identifiers (i.e. the face ID and the facial image data described in paragraph 39) linked to respective facial features to identify a player account (i.e. the current player record described in paragraph 62) associated with the player (paragraphs 39 – 41, 62 and 99 and FIG. 8B; paragraph 39 teaches upon identifying a matching current user biometric record. The casino management server 18 then uses the face ID included in the identified current user biometric record to identify the known user account record); 
and in response to identifying a matching player account based on the comparison, link the matching player account to activities of the player (i.e. the player associated with the current player account) at the gaming machine (paragraphs 62 and 63; paragraph 63 teaches the system uses the biometric data capture device to capture biometric data and pair the biometric data with current and anonymous player tracking accounts).  
Soukup fails to explicitly disclose the following limitations:
establish a facial image mask defining an area of interest within the player area based at least partially on a physical orientation of the at least one image sensor relative to the player area; 
apply the facial image mask to the captured image to extract player image data from the captured image data, the player image data representing at least the area of interest; 
Cho teaches:
establish a facial image mask (i.e. an image mask using the detected facial area described in paragraph 12) defining an area of interest (i.e. the area associated with the user/player’s face) within the user area/player area (i.e. the area/three dimensional space associated the user/player as shown in part 601 and 602 0f FIG. 6) based at least partially on a physical orientation (i.e. the physical orientation associated with the left and right cameras as described in paragraph 29) of the at least one image sensor, relative to the user area/player area (i.e. the area/three dimensional space associated the user/player as shown in part 601 and 602 0f FIG. 6) (paragraphs 12, 29 and 52 and FIG. 6; paragraph 12 teaches The object image acquiring unit may include a first image acquiring unit, a second image acquiring unit, a facial area detecting unit detecting a facial area from the image obtained from the first image acquiring unit or the second image acquiring unit, a distance image acquiring unit acquiring a distance image from the images obtained from the first image acquiring unit and the second image acquiring unit, a mask creating unit creating an image mask using the detected facial area and the acquired distance image); 
apply the facial image mask (i.e. an image mask using the detected facial area described in paragraph 12) to the captured image to extract user image data/player image data (i.e. extract/acquire data associated with a face of the object/user/player image as described in paragraphs 12 and 70) from the captured image data, user image data/player image data representing at least the area of interest (i.e. the area associated with the user/player’s face) (paragraphs 12 and 70); 
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present application to have modified Soukup in view of Cho to include the aforementioned methods in order to achieve the predictable result of improving the efficiency and the accuracy of a gaming image detection/recognition function.
25.	Regarding claims 2, 9 and 16, Cho also teaches the logic circuitry is configured to divide the captured image into a plurality of image segments (i.e. a first segment that include the detected facial area described in paragraph 12 and a second segment that include the background of the captured image as described in paragraph 35), the facial image mask comprising a subset of the plurality of image segments (paragraphs 12 and 35).  
	Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present application to have modified Soukup in view of Cho to include the aforementioned methods in order to achieve the predictable result of improving the efficiency and the accuracy of a gaming image detection/recognition function.
26.	Regarding claims 3, 10 and 17, Soukup also discloses comparing a machine identifier of the gaming machine (i.e. an identifier of the identified gaming device described in paragraphs 46 and 58) with a plurality of machine identifiers (i.e. the machine identifiers associated with part 146) stored in a machine database (i.e. the database shown in FIGS. 9A) (paragraphs 46, 58 and 100 and FIG. 9A). 
Cho also teaches establishing the facial mask includes and retrieving the facial mask based on a comparison (i.e. the comparison described by Soukup) (paragraphs 12 and 49)
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present application to have modified Soukup in view of Cho to include the aforementioned methods in order to achieve the predictable result of improving the efficiency and the accuracy of a gaming image detection/recognition function.
27.	Regarding claim 4, 11 and 18, Cho also teaches the logic circuitry is configured to expand the facial mask (i.e. expand the facial mask to include the user/player’s hand as shown in FIG. 6, part 603 and 606) and update the player image data based on the expanded facial mask in response to a certain gaming condition (i.e. the gaming condition of an absence of faces detected within the player image data) (paragraphs 12 and 56 and FIG. 6).
28.	 Regarding claims 7, 14, 21, Soukup discloses the facial mask further defines a second area of interest (i.e. the (second) area associated with the user/player’s hand as shown in FIG. 6, part 606) within the player area (i.e. the area/three dimensional space associated the user/player as shown in part 601, 602 and 606 0f FIG. 6), and wherein the player image data represents the first and second areas of interest (i.e. the first area associated with the user/player’s face and the (second) area associated with the user/player’s hand) (paragraphs 12 and 56 and FIG. 6).
29.	Claim(s) 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soukup (US 20200035064) and in view of Cho (US 20110069155) and further in view of Green (US 20030125109)
30.	Regarding claim 5, the combination of Soukup and Cho teach the invention substantially as disclosed, but fails to explicitly disclose the following limitations:
the gaming machine comprises a wide field-of-view (FOV) camera including the at least one image sensor
Green teaches the gaming system  (i.e. the gaming machine) comprises a wide field-of-view (FOV) camera including the at least one image sensor (paragraph 20; This camera can provide a wide angle field of view).
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present application to have modified the combination of Soukup and Cho in view of Green to include the aforementioned methods in order to achieve the predictable result of enhancing the efficiency of a gaming image input function.
31.	Regarding claim 12 and 19, Green also teaches the gaming machine comprises a wide-angle camera including the at least one image sensor (paragraph 20; This camera can provide a wide angle field of view).  
	Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present application to have modified the combination of Soukup and Cho in view of Green to include the aforementioned methods in order to achieve the predictable result of enhancing the efficiency of a gaming image input function.
32.	Claim(s) 6, 13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soukup (US 20200035064) and in view of Cho (US 20110069155) and further in view of Westphal (US 20030103212).
33.	Regarding claims 6, 13, 20, the combination of Soukup and Cho teach the invention substantially as disclosed, but fails to explicitly disclose the following limitations:
the logic circuitry is configured to apply a de-warping transformation to the player image data in response to extracting the player image data.
Westphal teaches the logic circuitry is configured to apply a de-warping transformation to the image data (i.e. to the player image data described by the combination of Soukup and Cho) in response to a (gaming) event (i.e. the gaming event of extracting the player image data described by the combination of Soukup and Cho) (paragraph 185).
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present application to have modified the combination of Soukup and Cho in view of Westphal to include the aforementioned methods in order to achieve the predictable result of improving the image/data quality of a gaming image input function.


Conclusion
34.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760. The examiner can normally be reached M-S 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER S VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.L/Examiner, Art Unit 3715                                                                                                                                                                                                        


/PETER S VASAT/Supervisory Patent Examiner, Art Unit 3715